 In the Matter of UNITED CABINETCOMPANY,EMPLOYERandUPHOL-STERERSINTERNATIONAL UNION OF NORTH AMERICA, LOCAL331,A. F.OFL.,PETITIONERCase No. 11-R-1195.-Decided November 1w, 1946Mr. M. C. Krempp,of Jasper, Ind., for the Employer.Mr. Joseph Jacobs,of Chicago, Ill., andMr. Robert D. Malarne?,ofIndianapolis,Ind., for the Petitioner.Mr. Oliver A. Switzer,of South Bend, Ind., for the Intervenor.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Jasper,Indiana, on October 8, 1946, before Arthur R. Donovan, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are herebyaffirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OE FACTI.THE BUSINESS OF THE EMPLOYERUnited Cabinet Company, a partnership, maintains its office andplace of business at Jasper, Indiana.During the past year the Em-ployer purchased raw materials valued inexcess of$50,000, of whichapproximately 25 percent was shipped from points outside the Stateof Indiana.During the same period the Employer manufactured andsold finished products valued in excess of $50,000, approximately 10percent of which was shipped to points outside the State of Indiana.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.71 N. L. R. B, No. 100.650 UNITED CABINET COMPANY651United Furniture Workers of America, Local 331, herein called theIntervenor, is a labor organization affiliated with the Congress ofIndustrialOrganizations, clannulg to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONOn August 7, 1946, the Petitioner requested recognition from theEmployer as exclusive bargaining representative of certain of itsemployees.The petition in the present proceeding was filed by thePetitioner on September 10, 1946.Apparently the Employer is unwill-ing to accord the Petitioner the recognition it seeks in the absence ofcertification by the Board.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees of the Employer, includingworking foremen and shipping clerks, but excluding office employees,partners, superintendents, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with United Cabinet Company, Jasper,Indiana, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Eleventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces'Although the Intervenor has a, contract with the Empieve,, it is not raised as a bar toan electionnot could this agicement preclude an election, as the petition in this case seasfiled before the operative date of its automatic renewal clause 652DECISIONSOF NATIONALLABOR RELATIONS BOARDof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Up-holsterers International Union of North America, Local 331, A. F.of L., or by United Furniture Workers of America, Local 331, C. 1. 0.,for the purposes of collective bargaining, or by neither.